Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
 
Status of the Claims
The Applicant’s Amendments to the claims received on 04/23/2021 is acknowledged.  The text of those sections of Title 35 U.S. Code not included in the action can be found in the prior office action.  Rejections or objections not addressed in this office action with respect to the previous office action are hereby withdrawn.

Claim(s) 1-15 are pending.  Applicants have amended Claim(s) 10. Claims 1-9 (all product claims) are/remain withdrawn.  Claims 10-15 (method claims) are hereby examined on the merits.
	
New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art. 
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

New basis of rejection

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 20150157583 Al) in view of Wille (US 2005/0048020 Al), Baker (US 2010/0092526 Al), and : Birbara, EP 2629763.



Regarding Claim 10, Bennett teaches "medical compositions are applied via a cream, lotion, foam, gel, rinse, capsule, spray, vapor, or other means, for example" (and thus an ointment, [0018]) which is comprised of two ingredients:	Ingredient A is comprised of a bacteriocide (thus a biocide), such as benzalkonium chloride (0.01%, [0019]).

Ingredient B is comprised of "...antibiotic, such as neomycin (e.g., about 3.5 mg), bacitracin (e.g., about 500 units), polymyxin B sulfate (e.g., about 10,000 units), or any combination
thereof..." (any combination thereof thus reads on a triple antibiotic, [0022]). The neomycin is identified to be in the sulfated form and the bacitracin as the zinc [0023]. Note that the reference teaches heating in the compounding process, see paragraphs [0059]-[0072]. 

Bennett does not teach that the liquid biocide is added as nanodroplets, that the ointment is produced without any additional stabilizing agent, nor the specific use of a petrolatum base.



The combination does not teach that the liquid biocide is added as nanodroplets. Baker teaches that mixing to form emulsions may be made by adding the aqueous (thus liquid) and non-aqueous (oil) phases under high shear force, and where the average added droplet diameter is less than about 1000nm [0246] which is within range of Applicant's stated 10-10,000 nm. This provides droplets in the nanometer range, and thus nanodroplets.

	Birbara teaches in paragraphs [0008]-[0010]:
[0008] An active agent is the substance in a composition that is biologically active. Solubility is one of the important parameters to achieve a desired concentration of an active agent in solution for a pharmacological response to be elicited. Solubility plays an essential role in drug disposition, since it is only that drug in solution that is able to diffuse through a biological matrix or passively transport across a biological membrane. The maximum rate for drug absorption is a product of permeability and solubility. Drug efficacy can be severely limited 
[0009] There are many techniques that have been used to enhance the solubility of active agents. They include the use of complexing ligands such as cyclodextrins which increase the aqueous solubility of poorly soluble active agents by encapsulating them into the hydrophobic bucket shaped cavity of the cyclodextrin molecule; the nano-sizing of active agents to nano-sized crystals; the use of active agent salt forms (which tend to exhibit improved aqueous solubility and dissolution properties in comparison to the original active agent); and the alteration of the active agents pH microenvironment; etc.
 [0010] When formulating topical drug products, the active pharmaceutical ingredient is typically added to solvent or solvent mixture to dissolve or disperse the ingredient with mixing or homogenation. Heat, typically in the range of 35 °C to 70 °C, has been used to melt low melting point excipients of the formulation to aid in mixing. Heat is kept to a minimum to prevent decomposition, separation upon reaching the cloud point, or loss due to evaporation of any of the excipients or active ingredient.
	Birbara teaching is to a principle of heating to solvate material.




Regarding Claims 11 and 13, Baker further teaches that the "...nanoemulsion can comprise a buffering agent, such as a pharmaceutically acceptable buffering agent. Examples of buffering agents include, but are not limited to...sodium bicarbonate...” (the sodium bicarbonate being the baking soda [0229]).

Regarding Claim 12, the benzalkonium chloride taught by Bennett is a cationic quaternary ammonium compound as illustrated in the previous office action.

Regarding Claim 14, Bennett teaches Ingredient B as comprised of "...antibiotic, such as neomycin (e.g., about 3.5 mg), bacitracin (e.g., about 500 units), polymyxin B sulfate (e.g., 

Regarding Claim 15, Baker teaches that the "...nanoemulsion can comprise a buffering agent, such as a pharmaceutically acceptable buffering agent. Examples of buffering agents include, but are not limited to...sodium bicarbonate...” (the sodium bicarbonate being the baking soda [0229]).

Regarding Claims 10-15, it would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum component of the claimed composition of the instant application as well as the prior art applied, especially amounts of the ingredients and temperatures in which to solve the individual components. The components of the claimed invention, as well as  are an art-recognized result-effective variable that is routinely determined and optimized in the medicinal and pharmaceutical arts, see MPEP 2144.05 I, II, and III. For example, for ranges that overlap or lie inside a particular range, a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Even if the prior art ranges are obvious from the prior art references, or not, routine optimization is still required in the final product for the best final product or method, especially for pharmaceutical 

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.
In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). Once the combination has been found obvious, one of ordinary skill the pharmaceutical and medicinal arts would know how to formulate as well as optimize the components and steps to the final product.
In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of 
Applicant’s Arguments
Applicant’s arguments are found on page(s) 5-10 of the remarks filed 04/23/2021. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. Applicants’ use of heat is a well-known method of solvating ingredients to be combined that are generally not solved at room temperature. Further, the benzalkonium is an emulsifier/stabilizer as applied above, thus providing the needed property to solve the ingredients. 
Applicants appear to argue against the references in that they do not teach particular aspects of the invention as a whole. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the combination of references that render the invention obvious.
Lastly, in a new search, the terms (ointment OR petrolatum OR petroleum) same heat$4 same dissolv$4 obtained some 38,000 hits, where these terms were in the same paragraph. The concept of heating and dissolving is a known principle as well as adding emulsifiers. 

Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bauer, JF Pharmaceutical Solids: Size Shape, and Surface Area, Journal of Validation Technology, 2009 Pages 37-44

Fincher, JH., Particle Size of Drugs and Its Relationship to Absorption and Activity, Journal of pharmaceutical Sciences, Vol. 57, 1968, pages 1825-1835

Virtanen, S et al, Granule Size Distribution of Tablets, JOURNAL OF PHARMACEUTICAL SCIENCES, VOL. 99, NO. 4, APRIL 2010, pages 2061-2069.

Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654